
	
		I
		111th CONGRESS
		1st Session
		H. R. 906
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mrs. Tauscher (for
			 herself, Mr. Cardoza,
			 Ms. Zoe Lofgren of California,
			 Ms. Berkley, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives for affordable
		  housing.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Housing Disaster Area
			 Foreclosure Prevention Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Expansion of State foreclosure mitigation
				programs
					Sec. 101. Stabilization of the mortgage revenue bond
				market.
					Sec. 102. TARP assistance for refinancing underwater
				mortgages.
					Sec. 103. Interest rate buy-down for refinancing mortgages and
				new mortgages for homes in areas served by State housing finance agency
				foreclosure prevention programs.
					Sec. 104. HUD action to increase access to mortgage insurance
				by State housing finance agencies.
					Sec. 105. State reports on use of refinancing bond
				authority.
					Title II—Housing tax incentives
					Sec. 201. Temporary increase in volume cap for housing bonds
				issued for areas most affected by foreclosure crisis.
					Sec. 202. Extension of time for using increased volume cap for
				housing bonds.
					Sec. 203. Expansion of use of mortgage revenue bonds for
				mortgage refinancing loans.
					Sec. 204. Alternative minimum tax limitations not applicable to
				refinancings of tax-exempt housing bonds.
					Sec. 205. Clarification of applicability to high foreclosure
				impact areas.
				
			IExpansion of State
			 foreclosure mitigation programs
			101.Stabilization of the
			 mortgage revenue bond marketThe Secretary of the Treasury shall take all
			 necessary steps to support the mortgage revenue bond market, including the use
			 of amounts made available under title I of the Emergency Economic Stabilization
			 Act of 2008 to purchase mortgage revenue bonds (as defined in section 143 of
			 the Internal Revenue Code of 1986) at a rate of interest that makes the housing
			 programs carried out with the proceeds of such bonds economically
			 feasible.
			102.TARP assistance
			 for refinancing underwater mortgages
				(a)AuthorityThe
			 Secretary of the Treasury shall carry out a program to use amounts specified in
			 subsection (e) to reduce the outstanding debt on qualifying existing underwater
			 mortgages in connection with the refinancing of such mortgages.
				(b)Qualifying
			 existing underwater mortgagesFor purposes of this section, the
			 term qualifying existing underwater mortgage means a mortgage or
			 mortgages on a 1- to 4-family owner-occupied residential property that has an
			 appraised value that is less than the outstanding obligation under such
			 mortgage or mortgages.
				(c)Terms of
			 refinancing mortgageThe
			 Secretary may use amounts under the program under this section only with
			 respect to qualifying existing underwater mortgages that are refinanced under a
			 mortgage that is eligible to be financed with the proceeds of a mortgage
			 revenue bond pursuant to section 143(k)(12) of the Internal Revenue Code of
			 1986.
				(d)Recapture of
			 assistance amountsIn making
			 assistance available under the program under this section with respect to a
			 qualifying existing underwater mortgage, the Secretary shall take such actions
			 and enter into such binding agreements as are necessary to provide for recovery
			 by the Secretary, upon any sale of the residential property subsequent to the
			 refinancing of the mortgage under such program, of the lesser of—
					(1)an amount equal to
			 50 percent of any proceeds of the sale in excess of the amount necessary to
			 fully pay any outstanding obligations, including interest, under the refinanced
			 mortgage; or
					(2)the amount of
			 assistance provided under the program with respect to such mortgage.
					(e)Use of TARP
			 amountsOf any amounts made
			 available under title I of the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5211 et seq.), the Secretary of the Treasury shall reserve for use only
			 under the program under this section, and shall use only under such program,
			 amounts sufficient to provide assistance under the program in connection with
			 any mortgage refinanced with the proceeds of a mortgage revenue bond pursuant
			 to section 143(k)(12) of the Internal Revenue Code of 1986.
				103.Interest rate
			 buy-down for refinancing mortgages and new mortgages for homes in areas served
			 by State housing finance agency foreclosure prevention programs
				(a)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to purchase and securitize qualified refinancing mortgages
			 and qualified new mortgages on single-family housing, in accordance with this
			 section and policies and procedures that the Director of the Federal Housing
			 Finance Agency shall establish.
				(b)Purchase of
			 qualified mortgages
					(1)Requirement to
			 purchaseIf a lender proffers
			 to an enterprise, in accordance with requirements established by the Director,
			 a mortgage or mortgages for purchase under this section, the enterprise shall
			 make a determination of whether such mortgage or mortgages are qualified
			 mortgages. Subject to subsection (h), if the enterprise determines that such
			 mortgage or mortgages meet the requirements for qualified mortgages, the
			 enterprise shall make a commitment to purchase, and shall purchase, the
			 mortgage or mortgages.
					(2)Advance
			 commitmentsThe Director
			 shall require each enterprise to establish a procedure for approval of lenders
			 to receive commitments, in advance of the origination of qualified mortgages,
			 for purchase of such mortgages under this section by the enterprise.
					(c)Qualified
			 mortgages
					(1)Qualified
			 mortgageFor purposes of this section, the term qualified
			 mortgage means a mortgage that is a qualified refinancing mortgage or a
			 qualified new mortgage.
					(2)Qualified
			 refinancing mortgageFor
			 purposes of this section, the term qualified refinancing
			 mortgage means a mortgage that meets the following requirements:
						(A)Single-family
			 housing in housing distress areas served by State housing finance agency
			 foreclosure reduction programsThe property subject to the
			 mortgage shall be a residence as defined in section 143 of the Internal Revenue
			 Code of 1986 that is located within a qualified census tract or area of chronic
			 economic distress (within the meaning given such terms in section 143(j) of
			 such Code) that is located within a foreclosure crisis State (as such term is
			 defined in section 146(d)(6) of such Code).
						(B)Principal
			 residenceThe mortgagor under the mortgage shall satisfy the
			 requirement in section 143(c)(1) of the Internal Revenue Code of 1986.
						(C)RefinancingThe
			 principal loan amount repayment of which is secured by the mortgage shall be
			 used to satisfy all indebtedness under an existing first mortgage that—
							(i)was
			 made for purchase of, or refinancing another first mortgage on, the same
			 property that is subject to the qualified refinancing mortgage; and
							(ii)was
			 originated on or before January 1, 2008.
							(D)Interest rate;
			 term to maturityThe mortgage shall—
							(i)bear
			 interest at a single annual rate that is fixed for the entire term of the
			 mortgage, which shall not exceed the annual rate that is 100 basis points less
			 than the prevailing annual interest rate for mortgages of similar type and term
			 to maturity, as determined by the Director; and
							(ii)have
			 a term to maturity of not less than 30 years and not more than 40 years from
			 the date of the beginning of the amortization of the mortgage.
							(E)Underwriting
			 standardsThe mortgage shall meet such underwriting standards as
			 the Director shall require.
						(F)Waiver of
			 prepayment penaltiesAll penalties for prepayment or refinancing
			 of the underlying mortgage refinanced by the mortgage, and all fees and
			 penalties related to the default or delinquency on such mortgage, shall have
			 been waived or forgiven.
						(3)Qualified new
			 mortgageFor purposes of this
			 section, the term qualified new mortgage means a mortgage that
			 meets the following requirements:
						(A)TermsThe
			 mortgage meets the requirements under subparagraphs (A), (B), (D), and (E) of
			 paragraph (2).
						(B)Home
			 purchaseThe principal loan amount repayment of which is secured
			 by the mortgage shall be used to purchase the property that is subject to the
			 qualified new mortgage.
						(C)New
			 mortgagesThe mortgage was originated on or after the date of the
			 enactment of this Act.
						(d)Exceptions to
			 underwriting standardsEach enterprise shall establish such
			 exceptions to the underwriting standards of the enterprise, including
			 downpayment and credit rating standards, that conform to the underwriting
			 standards established pursuant to subsection (c)(2)(E), as may be necessary to
			 allow the enterprise to purchase and securitize qualified refinancing mortgages
			 and qualified new mortgages under this section, in accordance with such
			 requirements as the Director shall establish.
				(e)Securitization
					(1)RequirementEach enterprise shall, upon such terms and
			 conditions as it may prescribe, set aside any qualified mortgages purchased by
			 it under this section and, upon approval of the Secretary of the Treasury,
			 issue and sell securities based upon such mortgages set aside.
					(2)FormSecurities
			 issued under this subsection may be in the form of debt obligations or trust
			 certificates of beneficial interest, or both.
					(3)TermsSecurities
			 issued under this subsection shall have such maturities and bear such rate or
			 rates of interest as may be determined by the enterprise with the approval of
			 the Secretary.
					(4)ExemptionSecurities
			 issued by an enterprise under this subsection shall, to the same extent as
			 securities which are direct obligations of or obligations guaranteed as to
			 principal and interest by the United States, be deemed to be exempt securities
			 within the meaning of laws administered by the Securities and Exchange
			 Commission.
					(5)Principal and
			 interest paymentsMortgages set aside pursuant to this
			 subsection shall at all times be adequate to enable the issuing enterprise to
			 make timely principal and interest payments on the securities issued and sold
			 pursuant to this subsection.
					(6)Required
			 disclosureEach enterprise shall insert appropriate language in
			 all of the securities issued under this subsection clearly indicating that such
			 securities, together with the interest thereon, are not guaranteed by the
			 United States and do not constitute a debt or obligation of the United States
			 or any agency or instrumentality thereof other than the enterprise.
					(f)Federal Reserve
			 financing facilityThe Secretary of the Treasury shall establish
			 a credit facility of the Federal Reserve System to make credit available to the
			 enterprises at interest rates comparable to rates on securities issued by the
			 Secretary of the Treasury under chapter 31 of title 31, United States Code, and
			 having comparable terms, as determined by the Board.
				(g)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
					(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
					(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
					(h)TerminationThe requirement under subsection (b)(1) for
			 the enterprises to purchase mortgages shall not apply to any mortgage proffered
			 to an enterprise after December 31, 2010.
				104.HUD action to
			 increase access to mortgage insurance by State housing finance
			 agenciesThe Secretary of
			 Housing and Urban Development shall take all necessary actions, in consultation
			 and coordination with State housing finance agencies, to increase access by
			 such agencies to mortgage insurance for the purpose of making such insurance
			 available in connection with mortgages financed by bonds issued by such
			 agencies pursuant to this Act and the amendments made by this Act.
			105.State reports on
			 use of refinancing bond authorityNot later than the expiration of the 6-month
			 period beginning upon the date of the enactment of this Act and every six
			 months thereafter until the refinancing bond authority provided by the
			 amendments made by title II of this Act has been exhausted, each State using
			 the refinancing authority provided by the amendments made by section 3021 of
			 the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat.
			 2892) shall submit a report to the Congress specifying—
				(1)the amount of the
			 refinancing bond authority provided for the State under the amendments made by
			 such section 3021 and title II of this Act that remains;
				(2)the number of
			 homes that have been refinanced using such refinancing authority of the State;
			 and
				(3)the counties and
			 municipalities in the State in which homes are located that are subject to
			 mortgages refinanced using such refinancing authority and the amount of such
			 authority used with respect to each such county and municipality.
				IIHousing tax
			 incentives
			201.Temporary
			 increase in volume cap for housing bonds issued for areas most affected by
			 foreclosure crisis
				(a)In
			 generalSubsection (d) of
			 section 146 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(6)Increase and set
				aside for housing bonds for 2009
							(A)Increase of
				2009In the case of calendar
				year 2009, the State ceiling for each foreclosure crisis State shall be
				increased by the sum of—
								(i)an
				amount equal to $10,000,000,000 multiplied by a fraction—
									(I)the numerator of
				which is the number of foreclosures in such State, and
									(II)the denominator
				of which is the aggregate number of foreclosures in all foreclosure crisis
				States, plus
									(ii)an amount equal
				to $10,000,000,000 multiplied by a fraction—
									(I)the numerator of
				which is the number of single family residences in such State with mortgages
				that are more than 30 days past due, and
									(II)the denominator
				of which is the aggregate number of single family residences in all foreclosure
				crisis States with mortgages that more than 30 days past due.
									(B)Set
				asideAny amount of the State ceiling for any foreclosure crisis
				State which is attributable to an increase under this paragraph shall be
				allocated solely for one or more qualified housing issues (as defined in
				paragraph (5)). The State shall ensure that such issues (to the extent
				attributable to an increase under this paragraph) are used to finance housing
				in the counties and municipalities of the State which experience the highest
				number of foreclosures, or have the highest number of residences with mortgages
				that are more than 30 days past due, per capita.
							(C)Foreclosure
				crisis StateFor purposes of
				this paragraph, the term foreclosure crisis State means the 10
				States determined by the Secretary as having been the most impacted by the
				foreclosure crisis. In making such determination the Secretary shall take into
				account the rate of foreclosures in the States, the rate of single family
				residences in the States with mortgages that are more than 30 days past due,
				and such other factors as the Secretary determines
				appropriate.
							.
				(b)Carryforward of
			 unused limitationsParagraph (6) of section 146(f) of the
			 Internal Revenue Code of 1986 is amended—
					(1)by striking
			 subsection (d)(5) in the text preceding subparagraph (A) and
			 inserting paragraph (5) or (6) of subsection (d), and
					(2)by striking
			 increased volume cap under
			 subsection (d)(5) in the heading thereof and inserting
			 temporary increased volume
			 cap.
					(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				202.Extension of
			 time for using increased volume cap for housing bonds
				(a)In
			 generalSubparagraph (B) of
			 section 146(f)(6) of the Internal Revenue Code of 1986 is amended by striking
			 2010 and inserting 2011.
				(b)ReportNot
			 later than December 31, 2010, the Secretary of the Treasury shall submit a
			 written report to Congress regarding whether or not, considering the stability
			 of the housing markets, the liberalization of the tax-exempt housing bond rules
			 included in sections 146(d)(5), 146(d)(6), and 143(k)(12) of the Internal
			 Revenue Code of 1986 should be extended beyond December 31, 2011.
				203.Expansion of
			 use of mortgage revenue bonds for mortgage refinancing loans
				(a)In
			 generalSubparagraph (C) of
			 section 143(k)(12) of the Internal Revenue Code of 1986 is amended by striking
			 adjustable rate.
				(b)Extension of
			 programSubparagraph (D) of section 143(k)(12) of such Code is
			 amended by striking December 31, 2010 and inserting
			 December 31, 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				204.Alternative
			 minimum tax limitations not applicable to refinancings of tax-exempt housing
			 bonds
				(a)In
			 generalClause (iii) of
			 section 57(a)(5)(C) of the Internal Revenue Code of 1986 is amended by striking
			 the last sentence thereof.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to refunding bonds issued after the date of the
			 enactment of this Act.
				205.Clarification
			 of applicability to high foreclosure impact areas
				(a)In
			 generalSubsection (j) of
			 section 143 of the Internal Revenue Code of 1986 is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by striking or,
						(B)in subparagraph
			 (B), by striking the period at the end and inserting , or,
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)a high foreclosure
				area.
								;
				and
						(2)by adding at the
			 end the following new paragraph:
						
							(4)High foreclosure
				area
								(A)In
				generalFor purposes of
				paragraph (1), the term high foreclosure area means an area for
				which the rate of—
									(i)foreclosures on
				mortgages on residences occurring during the preceding 12 months, and
									(ii)notices provided to mortgagors during the
				preceding calendar quarter, specifying that payment of amounts due under a
				mortgage on a residence is at least 30 days past due,
									exceeds
				150 percent of the national rate.(B)Date
				usedThe determination under subparagraph (A) shall be made on
				the basis of the best data available to a State on a quarterly
				basis.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				
